DETAILED ACTION
Acknowledgements
The amendment filed 01/04/2021 is acknowledged.
Claims 1-19 are pending.
Claims 10-14 are withdrawn.
Claims 1-9 and 15-19 have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.


Response to Amendment/Arguments
Claims 1-2, 8, 15-16 and 19 are amended.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §101, the arguments have been fully considered but they are not persuasive.  
With respect to applicant’s argument “the pending claims (as exemplified by Claim 1) address a technical problem in fintech”, it is unclear what fintech problem the filed application is addressing as the 
Applicant further asserts “even if the subject matter cited by the Office did correspond to a certain method of organizing human activity, the pending claims recite numerous additional elements … that integrate the alleged abstract idea … into a practical application”.  The examiner respectfully disagrees.  The additional element(s) of the claim(s) such as the use processors and memory use computer as a tool to perform an abstract idea of payment transaction.  Therefore, this judicial exception is not integrated into a practical application when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). 
With respect to applicant’s argument “The claims do not merely recite a result-oriented solution, but recite the particular interaction of the architecture of the network to provide a new solution in connection with token-to-PAN conversion of tokens generated by entities outside of the network. Specifically, the claims recite particular technical operations and configurations to enable centralized handling of tokens for multiple payment networks,”  Examiner respectfully disagrees.  Independent method claim 15 recites “storing, a first map of an external token…; intercepting,… an authorization request message…; identifying,…the PAN…; initiating at least one PAN-dependent service…”.  “centralized handling of tokens for multiple payment networks” is implemented in the filed application by storing a copy of token map from a third party token provider locally.  Storying third-party token map locally as opposed to having the third-party performing token lookup is a business decision.  Moreover, whether storing third-party token map locally for lookup is a better process than having the third-party token provider performing token lookup is debatable.  As token map is a highly sensitive file security wise, storing extra copy of the file outside of the token provider’s system presents additional security risk in 
With respect to “BASCOM underscores that the pending claims recite something significantly more than any alleged abstract idea”, examiner notes that the rejection is based on Alice Corporation Pty. Ltd. v. CLS Bank International. Therefore, arguments are moot with respect to BOSCOM.  

Regarding applicant’s arguments on Claim Rejections - 35 U.S. C. § 112(a), the arguments have been fully considered, but the examiner respectfully disagrees.
With respect to Lack of Written Description rejection on claims 1 and 15 limitations “intercept an authorization request message…” “when the authorization request…initiate at least one…service”, and claim 16 limitation “appending, by the payment network, at least one indictor to the vault data structure…”, applicant argues “Claims 1,15, and 16 are supported and fully described in the originally filed application.”  specification ¶0058 recites “the payment network 106 intercepts the authorization request, at 404, and identifies the token therein.” ¶0067 recites “(f) intercepting , by the payment network, an authorization request for a transaction involving the payment account;”, and ¶0012 recites “Transactions initiated at virtual merchant locations (e.g., at websites, via network-based applications, etc.) or at physical points of sale often involve presentation of payment account information to associated merchants through the virtual or physical locations”.  The claim language is repeated verbatim in specification. Since even if claim language is supported by the specification, language of specification must, to extent possible, describe claimed invention so that one skilled in art can recognize what is claimed, and appearance of mere indistinct words in specification or claim does not satisfy that requirement; specification does not necessarily describe invention by indicating that applicant “possessed” invention as of desired filing date, since ensuring that applicant had possession of invention is one purpose of description requirement, but possession alone is not always sufficient to satisfy that requirement. Therefore, the claim lacks written description as it fails define ‘intercept’, ‘initiate’ and ‘append’ without sufficiently describing how the function is performed or the result is achieved.

Regarding applicant’s arguments on Claim Rejections - 35 U.S.C. §103, the arguments have been fully considered, but the examiner respectfully disagrees.
In response to applicant’s argument regarding claim 1 “Laxminarayanan fails to teach at least one processor caused to store a first map of the internal token to a first PAN in the mapping in the vault data structure AND store a second map of the external token to the second PAN in the same mapping in the same vault data structure.” Laxminarayanan ¶0059 discloses “A token registry database 211 or 221 may store and maintain issued or generated tokens as well as any other relevant information to the tokens. For example, the token registry may include a token requestor identifier and an account identifier (e.g., PAN) for each token.”  Where “issued tokens” is external token and “generated tokens” is internal token.  Therefore, Laxminarayanan et al. teaches claim 1 limitations “store a first map of the internal token to a first PAN in the mapping in the vault data structure” and “store a second map of the external token to the second PAN in the mapping in the vault data structure.”
With respect to applicant’s argument regarding claim 1 “Laxminarayanan,…also fails to teach when the authorization request message includes the external token, identify the second PAN associated with the external token based on the second map, from the mapping in the vault data structure.”, the argument is moot in light of new ground rejection.  
In response to applicant’s argument regarding claim 15 “Laxminarayanan fails to teach storing, at a payment network, a first map of an external token to a primary account number (PAN) of a first payment account in a vault data structure, the external token associated with the first payment account and generated by a token provider apart from the payment network.” Laxminarayanan ¶0059 discloses “A token registry database 211 or 221 may store and maintain issued or generated tokens as well as any other relevant information to the tokens. For example, the token registry may include a token requestor identifier and an account identifier (e.g., PAN) for each token.”  Where “issued tokens” is external token and “generated tokens” is internal token.  Therefore, Laxminarayanan et al. teaches claim 15 limitation “storing, at a payment network, a first map of an external token to a primary account number (PAN) of a first payment account in a vault data structure, the external token associated with the first payment account and generated by a token provider apart from the payment network.”



Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Analysis
In the instant case, claims 1-9 are directed to a system, claims 15-19 are directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) payment transaction, which is an abstract idea.  Specifically, the claims recite “storing…a first map of an external token…; intercepting…an authorization request message…; identifying…the PAN…; initiating at least one PAN-dependent service…”, which is “commercial interaction” grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve a series of steps for payment transaction processing. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 
The claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. The claims 1-9 are system claims that are used to perform the method claims 15-19 which only involves the use of computers as tools to automate and/or implement the abstract idea. 
Taking the claim elements separately, the independent claims involve processing payment transaction including storing external token map, intercepting an authorization request, identifying PAN, and initiating PAN-dependent service.  .  This only uses the processor or computer system to automate or implement the abstract idea of processing payment transaction.  Dependent claim 2 describes PAN-dependent service.  Dependent claim 3 describes receiving external token.  Dependent claim 4 describes vault data structure.  Dependent claim 5 describes the provision token request.  Dependent claim 6 describes transmitting the authorization request message.  Dependent claim 7 describes payment 
Viewed as a whole, the combination of elements recited in the method claims simply recite the concept of processing payment transaction including storing external token map, intercepting an authorization request, identifying PAN, and initiating PAN-dependent service.  The claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
The use of processors and memory as tools to implement the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. 
Conclusion
The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “intercept an authorization request message…” “when the authorization request…and initiate at least one…service”.  However, Applicant’s Specification does not provide an algorithm for ‘intercept’ and ‘initiate’. Therefore, the claim lacks written description as it fails define ‘intercept’ and ‘initiate’ without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I)
Similarly, claim 15 recites “intercepting… an authorization request message indicative of …” “initiating at least one…service…”.  However, Applicant’s Specification does not provide an algorithm for “intercepting, indicative and initiating”. Therefore, the claim lacks written description as it fails define “intercepting, indicative and initiating” without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
appending, by the payment network, at least one indicator to the vault data structure....”  However, Applicant’s Specification does not provide an algorithm for ‘appending’. Therefore, the claim lacks written description as it fails define ‘appending’ without sufficiently describing how the function is performed or the result is achieved (MPEP 2161.01 I).
Dependent claims 2-9 and 16-19 are also rejected as each depends from claims 1 and 15 respectively. 

Claim 1 recites “receive an external token…wherein the external token is not generated by the payment network;” and “when the authorization request message…the external token not being generated by the payment network.” the limitations are not described in the specification. Specification PGPub in paragraph 0068 discloses “…the external token being generated by the token service provider apart from the payment network;”  However, it does not recite the above limitations. It has been held that “the mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement” (MPEP 2173.05(i)).
Claims 2-9 are also rejected as each depends from claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and
103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for
the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale
supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set
forth in section 102, if the differences between the subject matter sought to be patented and the prior

made to a person having ordinary skill in the art to which said subject matter pertains. Patentability
shall not be negatived by the manner in which the invention was made.

Claims 1-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Application Publication US20150046338A1 (“Laxminarayanan et al.”) in view of US Application Publication US20120159600 (“Takagi”).

Regarding claim 1, Laxminarayanan et al. teaches:
a payment network coupled between an acquirer and an issuer and including at least one computing device, the at least one computing device including: (Figs. 1 and 5)
a memory having a vault data structure including a mapping between tokens and primary account numbers (PANs) of multiple payment accounts; and (Fig. 4-6; paras 0082-0089)
at least one processor coupled to the memory; (Fig. 5 items 502 and 506)
wherein the memory includes executable instructions, which when executed by the at least one processor, cause the at least one processor to: (Fig. 12, para 0178-0179)
receive a request to provision a token associated with a first one of the multiple payment accounts; (para 0068)
generate an internal token in response to the request to provision the token; (para 0069)
store a first map of the internal token to a first PAN in the mapping in the vault data structure, the first PAN specific to the first one of the multiple payment accounts; store the internal token in the vault data structure; (Fig. 4 items 402, 404 and 422; para 0059)
receive an external token associated with a second one of the multiple payment accounts and a second PAN specific to the second one of the multiple payment accounts, wherein the external token is not generated by the payment network;  (para 0009)
store a second map of the external token to the second PAN in the mapping in the vault data structure; store the external token in the vault data structure (para 0059) 
intercept an authorization request message from the acquirer indicative of a transaction involving one of the multiple payment accounts; and (paras 0009-0011, 0044)
when the authorization request message includes the external token based on the second map, identifying a primary account number (PAN), whereby the at least one PAN-dependent service is available to the transaction based on inclusion of the external token in the vault data structure despite the external token not being generated by the payment network. (Fig. 8 item 818, paras 0139, 0143)
Laxminarayanan et al. does not teach:
identifying [information] in the vault data structure,
However, Takagi teaches:
identifying [information] in the vault data structure, (Fig. 5 para 0037)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Multi-Network Tokenization Processing of Laxminarayanan et al. by identifying PAN of external token from the local token vault in accordance with the teaching of Takagi. This modification improves speed of external token validation and lookup.

Regarding claim 2, Laxminarayanan et al. in view of Takagi discloses all the limitations as described above.  With respect to “wherein the at least one PAN-dependent service includes a value-added service, the value-added service including one or more of a risk monitoring service, a fraud service, validation of an incoming cryptogram, and an authentication service.” describes the PAN-dependent service that is stored in memory, but the description of the PAN-dependent service is not used to perform any of the recited steps/functions.  Therefore, it is non-functional descriptive material. (See MPEP 2111.05 I-III) (In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994)).

Regarding claim 3, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
wherein executable instructions, when executed by the at least one processor further cause the at least one processor to receive the external token in a bulk file from an issuer of the 

Regarding claim 4, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
wherein the vault data structure at least one indicator distinguishing the internal token from the external token. (Fig. 6; paras 0103-0104)

Regarding claim 5, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
wherein the request to provision the token includes a request to provision the token to one of a communication device and a merchant. (Fig. 8; paras 0133-0134)

Regarding claim 7, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses: 
a payment network including the at least one computing device; and (Fig. 2 items 160, 170)
a token provider associated with the issuer of the second one of the multiple payment accounts, and separate from the payment network, the token provider including at least one second computing device comprising executable instructions, which when executed by the at least one second computing device, cause the at least one second computing device to generate the external token associated with the second one of the multiple payment accounts and to transmit the external token to the payment network. (Fig. 2 item 220)

Regarding claim 9, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
identify the first PAN specific to the first one of the multiple payment accounts in the mapping in the vault data structure, based on the internal token, when the authorization request message includes the internal token; (Fig. 4 items 402, 404 and 422; para 0142)
append the first PAN specific to the first one of the multiple payment accounts to the authorization request message; and (Fig. 9 item 912; para 0162)
transmit the authorization request message to an issuer of the first one of the multiple payment accounts. (Fig. 9 item 912; para 0162)

Regarding claim 15, Laxminarayanan et al. teaches:
storing, at a payment network, a first map of an external token to a primary account number (PAN) of a first payment account in a vault data structure, the external token associated with the first payment account and generated by a token provider apart from the payment network; (para 0059)
intercepting, by the payment network, an authorization request message indicative of a transaction involving the first payment account; the authorization request message including the external token; (paras 0009-0011, 0044)
identifying, by the payment network, the PAN of the first payment account of the external token to the PAN of the first payment account; (Fig. 8 item 818; para 0139)
initiating at least one PAN-dependent service associated with the first payment account, whereby the at least one PAN-dependent service is available to the transaction based on inclusion of the external token in the vault data structure despite the external token being generated by the token provider apart from the payment network. (para 0143)
Laxminarayanan et al. does not teach:
identifying, by the payment network, the [information] based on the first map in the vault data structure; 
However, Takagi teaches:
identifying, by the payment network, the [information] based on the first map in the vault data structure; (Fig. 5 para 0037)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filling date of the invention to modify the Multi-Network Tokenization Processing of Laxminarayanan et al. by 

Regarding claim 16, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
receiving, by the payment network, a request to provision a token associated with a second payment account; (para 0068)
generating, by the payment network, an internal token in response to the request to provision the token; (para 0069) 
storing, at the payment network, a second map of the internal token to a PAN specific to the second payment account in the vault data structure; and (Fig. 4 items 402, 404 and 422; para 0059)
appending, by the payment network, at least one indicator to the vault data structure in association with the internal token and/or the external token, wherein the at least one indicator distinguishes the internal token from the external token. (Fig. 6; paras 0103-0104).

Regarding claims 6 and 17, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
wherein the executable instructions, when executed by the at least one processor, further cause the at least one processor to transmit the authorization request message to an issuer of the second one of the multiple payment accounts without appending a PAN for the second one of the multiple payment accounts to the authorization request message, when the authorization request message includes the external token. (paras 0054, 0097)

Regarding claim 18, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:
receiving the external token from the token provider, the token provider associated with the issuer of the first payment account. (Fig. 9 item 908; para 0160)

Regarding claims 8 and 19, Laxminarayanan et al. in view of Takagi disclose all the limitations as described above.  Laxminarayanan et al. further discloses:  
wherein the executable instructions of the at least one second computing device, when executed by the at least one second computing device, further cause the at least one second computing device to transmit at least one cryptographic key to the payment network; and (paras 0131, 0145)
wherein the executable instructions included in the memory of the at least one computing device of, when executed by the at least one computing device, cause the payment network is configured to validate a cryptogram included in the authorization request message based on the at least one cryptographic key prior to transmitting the authorization request message to the issuer of the second one of the multiple payment accounts. (paras 0131, 0145)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yingying Zhou whose telephone number is 571-272-5308.  The examiner can normally be reached on Monday-Friday 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGYING ZHOU/Examiner, Art Unit 3685                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685